DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David M. Krasnow on June 11, 2021.
The application has been amended as follows:
	Cancel claim 7 in its entirety.
	In claim 8, line 1, delete “7” and replace with --6--
	In claim 9, line 1, delete “7” and replace with --6--
	In claim 20, line 3, delete “a” and replace with --the exterior--
	In claim 20, line 4, after “wherein said” insert --exterior--
	In claim 24, line 1, delete “apparatus” and replace with --detector--
	In claim 25, line 1, delete “apparatus” and replace with --detector--
Allowable Subject Matter
Claims 1-2, 6, 8-10, and 12-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art fails to disclose a method for non-destructively inspecting a target, said flexible X-ray 
Prior art fails to disclose a non-destructive X-ray backscatter inspection apparatus comprising: a flexible X-ray backscatter detector, said flexible X-ray backscatter detector configured to detect X-ray backscatter formed in response to the beam encountering the exterior target surface, said flexible X-ray backscatter detector 
Prior art fails to disclose a flexible X-ray backscatter detector for a non-destructive X-ray backscatter system, said flexible X-ray backscatter detector comprising: a one-piece flexible X-ray backscatter detector substrate; at least one substantially continuous flexible X-ray scintillating material layer, said at least one substantially continuous flexible X-ray scintillating material layer configured to substantially cover at least one surface of the one-piece flexible X-ray backscatter detector substrate to form a substantially continuous flexible X-ray scintillating material coating layer; wherein in use the flexible X-ray backscatter detector is configured to maximize a capture of an amount of X-ray backscatter returning from a target to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



June 11, 2021